 DECISIONS OF NATIONAL LABOR RELATIONS BOARDG. T. Knight Company, Incorporated and Oregon,Southern Idaho, Wyoming & Utah, DistrictCouncil of Laborers, Laborers' InternationalUnion of North America, AFL-CIO. Case 36-CA-395328 December 1983SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 25 August 1983 Administrative Law JudgeRichard D. Taplitz issued the attached decision.The General Counsel filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, G. T.Knight Company, Incorporated, Lake Oswego,Oregon, its officers, agents, successors, and assigns,shall take the action set forth in the Order.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge:This supplemental proceeding was heard at Portland,Oregon, on June 15, 1983. A second amended backpayspecification dated April 21, 1983, from which certainprovisions were stricken upon motion of the GeneralCounsel at the hearing, was predicated on a Decisionand Order of the Board dated June 21, 1982 (262 NLRB328).' By stipulation dated October 12, 1982, Respondentstated that it would not appeal the Board's Order andagreed that the Regional Director might issue a backpayspecification. It was further agreed that in the event judi-cial proceedings were necessary to enforce or review theBoard's backpay determination, the only issue before thecourt would be the validity of the Board's backpay de-termination.Upon the entire record2and from my observation ofthe witnesses, I make the followingI That decision and order was a summary judgment upon Respondent'sfailure to file an answer to the complaint.2 Errors in the transcript have been noted and corrected.268 NLRB No. 70FINDINGS OF FACTA. The Board's Decision and Order, the Failure toFile a Timely Answer to the Second AmendedBackpay Specification, and the Motion for SummaryJudgmentIn its Decision and Order the Board found, inter alia,that G. T. Knight Company, Incorporated (Respondent)violated Section 8(a)(5) and (1) of the Act by ceasing tomake monetary contributions to health and welfare, pen-sion, training, construction industry advancement fund,and vacation funds required by its contract with Oregon,Southern Idaho, Wyoming & Utah, District Council ofLaborers, Laborers' International Union of North Amer-ica, AFL-CIO (the Union). As part of the remedy theBoard ordered Respondent to pay all contributions tothe trust funds as provided in the contract which wouldhave been paid absent Respondent's unlawful discontinu-ance of such payments. With regard to the payment ofinterest the Board held:Because the provisions of employee benefit fundagreements are variable and complex, the' Boarddoes not provide at the adjudicatory stage of a pro-ceeding the addition of interest at a fixed rate onunlawfully withheld fund payments. We leave tothe compliance stage the question whether Re-spondent must pay any additional amounts into thebenefit funds in order to satisfy our "make-whole"remedy. These additional amounts may be deter-mined, depending on the circumstances of eachcase, by reference to provisions in the documentsgoverning the funds at issue and, where there areno governing provisions, to evidence of any loss di-rectly attributable to the unlawful withholdingaction, which might include the loss of return on in-vestment of the portion of funds withheld, addition-al administrative costs, etc., but not collateral losses.See Merryweather Optical Company, 240 NLRB 1213(1979).The Regional Director issued a backpay specificationon January 31, 1983, an amended backpay specificationon March 4, 1983, and a second amended backpay speci-fication on April 21, 1983.3 Though the second amendedbackpay specification issued on April 21, 1983, Respond-ent failed to answer prior to June 15, 1983, the date thehearing opened. By motion dated May 20, 1983, theGeneral Counsel sought an order precluding Respondentfrom introducing any evidence concerning the backpayspecification. That motion was supported by an affidavitof counsel for the General Counsel which stated that noanswer had been filed to the backpay specification 'andthat on May 9, 1983, counsel for the General Counselhad been informed by Respondent's attorney that Re-3 At the hearing the General Councel successfully moved, without op-position from Respondent, to delete par. 9(b) from the second amendedspecification. Par. 9(b) alleged that Respondent was obligated to makecontributions to the trust funds from February 28, 1983, until May 31,1983. In effect, the amendment reduced the backpay period alleged in thespecification by changing it from February 10, 1981, through May 31,1983, to February 10, 1981 through February 28, 1983.468 G. T. KNIGHT CO.spondent would not answer the backpay specification asamended because Respondent did not have any funds.By order dated June 7, 1983, counsel for the GeneralCounsel's motion was referred for disposition to the ad-ministrative law judge designated to conduct the hearing.At the opening of the hearing Respondent offered inevidence an answer to the second amended backpayspecification. In effect, Respondent moved for permissionto serve a late filed answer. After hearing argument onthat motion, I found that no good cause had been shownfor the failure to timely file the answer. I denied themotion and rejected the late filed answer. In the absenceof a timely filed answer, counsel for the General Counselmoved for summary judgment. I granted that motion forsummary judgment in part. Pursuant to Section 102.544of the Board's Rules, I found that the specifications weretrue and that factual findings based on those specifica-tions would be made. However, as I was of the opinionthat further consideration was needed with regard to theallegation in the specifications that liquidated damages,interest, and attorney's fees were due, I held that Iwould permit the parties to introduce evidence withregard to those three matters on which a legal determi-nation could be made as to the appropriateness of thosespecific remedies.Appendix I of the second amended backpay specifica-tion sets forth the amount claimed as follows:Trust Fund Contributions for the Period February10, 1981, Through December 31, 1981 ....................Liquidated Damages for the Period February 10,1981, Through December 31, 1981...........................Trust Fund Contributions Overdue for the PeriodJanuary 1, 1982, Through April 30, 1982 ................Fund Contributions for the Period May 1, 1982,Through February 28, 1983 ......................................Liquidated Damages for the Period May 1, 1982,Through February 28, 1983 ......................................Attorneys Fees Spent to Date by the Trust toCollect Past Due Trust Contributions......................$6,734.46$1,134.880$7,196.27$1,150.31S 4,000.00Total Owing ........................................ $20,215.92Less Respondent's Payments to Date' ................. $3,800.00Backpay Due for Delinquent Contribu-tions Through February 28, 1983 .............. $16,415.92Pursuant to a Settlement Agreement between the partiesherein, Respondent agreed to apply $1,200 of the $5,000 paid tothe Trust as referenced in paragraph 7 herein for contributionsowed by Respondent prior to the backpay period herein.Paragraph 10(a) of the second amended backpay speci-fication states in part:(a) Summarizing the facts and calculations specifiedabove, and detailed in Appendix I, the obligation of' Sec. 102.54(a) states that an answer must be filed within 15 days fromthe service of the specification. Sec. 102.54(c) provides:(c) Effect of failure to answer or to plead specifically and in detail tothe specification.-If the respondent fails to file any answer to thespecification within the time prescribed by this section, the Boardmay, either with or without taking evidence in support of the allega-tions of the specification and without notice to the respondent, findthe specification to be true and enter such order as may be appropri-ate....Respondent, under the Board's Order to, inter alia,make whole its employees by applying all contribu-tions to the Trust funds identified above in para-graph 4, plus attorneys' fees, liquidated damagesand interest thereon from February 10, 1981, toFebruary 28, 1983, is $16,415.92.The General Counsel seeks 12-percent-per-annum in-terest. It appears from paragraph 10(a) that the 12-per-cent-per-annum interest has already been included in the$6,734.46 figure for February 10, 1981-December 31,1981, and in the $7,196.27 figure for May 1, 1982-Febru-ary 28, 1983.The backpay specification as amended is extremelyconclusionary with regard to the amount due. There isno indication of the names of employees on whose ac-count the money is due to the funds, of the number ofhours worked upon which the computations are made,or of the amount attributed to interest. Such an approachmakes it more difficult to achieve a settlement and alsopresents problems in litigation.The General Counsel also seeks 12-percent liquidateddamages. Assuming there are liquidated damages due toboth the principle and interest to December 31, 1981, 12percent liquidated damages on $6,734.46 would be$808.14 and not $1,134.88. Twelve percent of the$7,196.27 for May 1, 1982-February 28, 1983, would be$863.55 and not $1,150.31. Presumably the GeneralCounsel has added interest to the liquidated damages.In partially granting the motion for summary judg-ment, I find that the figures set forth in that Appendixare accurate and show the amount due, except for thequestion of whether the liquidated damages, interest, andattorney's fees are legally chargeable to Respondent, andwhether the 12 percent liquidated damages were proper-ly computed.B. The Liquidated Damages and InterestThe remedy set forth in the Board's Order, which isquoted above, provides that the Board's usual formulafor setting a fixed interest rate on backpay will not beused with regard to unlawfully withheld fund paymentsand that the documents governing the funds at issue maybe used to determine additional amounts needed to satis-fy the make-whole remedy. The relevant document inthis case is the trust agreement-Oregon Laborers-Em-ployers Trust Funds, amended and restated effectiveSeptember 1, 1979.Section 4.04 of that document states:4.04 Liquidated Damages and Interest. The par-ties recognize and acknowledge that the regular andprompt filing of employer reports and the regularand prompt payment of employer contributions tothe Fund is essential to the maintenance in effect ofthe Pension Plan, and that it would be extremelydifficult, if not impracticable, to fix the actual ex-pense and damage to the Fund and to the PensionPlan which would result from the failure of an indi-vidual Employer to make such reports and to paysuch monthly contributions in full within the timeprovided above.469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTherefore, the amount of damage to the Fundand Pension Plan resulting from failure to make re-ports or pay contributions within the time specififedshall be presumed to be the sum of 12 percent ofthe amount of the contribution or contributions duefor each delinquent report or contribution. Theseamounts shall become due and payable to the Fundas liquidated damages and not as penalty, upon theday immediately following the date on which thereport or the contribution or contributions becomedelinquent. However, the Trustees, in their discre-tion, for good cause (and the Trustees shall havethe sole right to determine what shall constitutegood cause) shall have the right and power towaive all or any part of any sums due the Fund asliquidated damages. Any delinquent amounts here-under shall bear interest at the rate of 12 percent ayear.Frank Hastie is a trust coordinate and a managementtrustee for the funds in question. He testified that the 12-percent charge for liquidated damages covers expenses tothe trust relating to administration or internal overheadwhich is created by the need to collect delinquencies. Heaverred that the trust administrator has a staff of threeemployees on a full-time basis whose work is related todelinquencies, and that the liquidated damages go towardpaying those administrative costs. As to the 12-percent-per-year interest he testified that the interest paymentsare to recoup the loss to the trust fund on interest that itwould have earned on the contributions if the contribu-tions had been made in a timely manner and invested. Hefurther averred that the interest rate of 12 percent wasset to approximate the average return the trust wouldhave received on those moneys.In Longshoremen Local 1593 (Caldwell Shipping Co.),243 NLRB 8 (1979), enfd. 644 F.2d 408 (5th Cir. 1981),the Board found that trust funds were entitled to becompensated "for administration costs and other ex-penses and loss of interest incurred by the Fund as theresult of its acceptance of the retroactive fringe benefitpayments." Where, as here, liquidated damages havebeen agreed to by the parties and where such damagesappear to be related to additional costs to the fund ratherthan to penalizing the delinquent employer, it is appro-priate to require the employer to pay such damages.Peerless Roofing Co., 247 NLRB 500, 504-505 (1980),enfd. 641 F.2d 734 (9th Cir. 1981). I therefore find thatthe liquidated damages of 12 percent are due. As is setforth above, 12 percent of the $6,734.46 for the periodFebruary 10, 1981-December 31, 1981, is $808.14.Twelve percent of the $7,196.27 for the May 1, 1982-February 28, 1983, period is $863.55.Based on the language of the contract and the testimo-ny of Hastie, it appears that the 12-percent-per-annum in-terest rate specified in the agreement for delinquent pay-ments directly relates to the loss of return on investmentof the portion of funds withheld. Such interest is neces-sary to satisfy the make-whole remedy. As the $6,734.46and $7,196.27 figures include interest through February28, 1983, I find that interest at a rate of 12 percent perannum is due on the delinquent trust fund contributionsfrom February 28, 1983, until the contribution is actuallymade. As the trust agreements provide for the 12-per-cent-per-year interest on "delinquent amounts," interestis to be paid only on such delinquent amounts and not tothe liquidated damages which are assessed on those de-linquent amounts.C. The Attorney's FeesSection 4.03 of the trust agreement provides:4.03 Default in Payment. The failure of an Em-ployer to pay the contribution required hereunderat the times and in the manner required by theTrustees shall constitute a violation of such Em-ployer's obligations hereunder. Non-payment by anEmployer of any contribution as herein providedshall not relieve any other Employer of his obliga-tion to make payment of his required contribution.The Trustees may take any action necessary to en-force payment of the contributions due hereunder,including the right to sue such Employer in a statecourt of competent jurisdiction; and the delinquentEmployer shall be liable to the Trust for all ex-penses of collection thereof, including actual attor-ney's fee, incurred by the Trustees.Trust coordinator Hastie testified that attorney's fees arefees that a legal firm bills for handling delinquencies andthat they are not part of the administrative expenses re-ferred to in connection with liquidated damages.The trust agreements provide for the payment ofactual attorney's fees. There is nothing in the record toindicate litigation other than that in the Board proceed-ings and the attorney's fees appear to relate to the attor-ney's representation of the Union in these Board pro-ceedings. Respondent might well be entitled to attorney'sfees in a civil breach of contract suit brought in a stateor Federal district court.5However, this is not a civilbreach of contract suit. The Board has no authority torequire payments to be made under a contract as such. Itis only when a contract breach undermines the collec-tive-bargaining relationship in such a way that there is arefusal to bargain in violation of Section 8(a)(5) of theAct that the Board can find a violation and give aremedy.6In remedying such refusals to bargain as wellas other violations of the Act, the Board has been verycircumspect in awarding attorney's fees to the chargingparty. See, for example, Farren's Tree Surgeons, Inc., 264NLRB 668 (1982); Heck's Inc., 215 NLRB 765 (1974). Inview of the Board's hesitancy in awarding attorney'sfees, I am unprepared to interpret the general languageof the Board in this case in such a manner as to authorizethe payment of attorney's fees. I am bound and limitedby the Board's Order in remedying this case and in viewof the past practices of the Board, I do not believe that5 Sec. 301(a) of the Act provides that suits for violation of contractsbetween employers and unions may be brought in United States districtcourt.s As the United States Supreme Court held in NLRB v. Fant MillingCo., 360 U.S. 301. 307-308 (1959): "The Board was created not to adjudi-cate private controversies but to advance the public interest in eliminat-ing obstructions to interstate commerce .."470 G. T. KNIGHT CO.the language in the Board's ordinary remedy can befairly read to require the payment of attorney's fees,which is extraordinary relief. I therefore find that attor-ney's fees are not due and owing.D. ConclusionsI find that Respondent's obligation to the trust fundswill be discharged by the payment to the funds of$11,802.42,7plus interest at the rate of 12 percent perannum on delinquent amounts other than liquidated dam-ages, from February 28, 1983, until the date this Decisionis complied with.I That figure is computed as follows: Trust fund contributions and in-terest for February 10, 1981, through December 31, 1981: $6,734.46; liqui-dated damages for that period: S808.14; trust fund contribution and inter-est for May 1, 1982, through February 28, 1983: $7,196.27; liquidateddamages for that period: $863.55: minus Respondent's payments to dateof $3,800.On the basis of the foregoing findings of fact and con-clusions and on the entire record of this proceeding, Iissue the following recommendedORDERsThe Respondent, G. T. Knight Company, Incorporat-ed, Lake Oswego, Oregon, its officers, agents, succes-sors, and assigns, shallSatisfy its obligation to the trust funds described aboveby payment to those funds of $S11,802.42, plus interest atthe annual rate of 12 percent, in the manner set forth inthe section of this Decision entitled "Conclusions."a If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur.poses.471